DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the calculations and steps that the state quantity estimating device is configured to perform. This judicial exception is not integrated into a practical application because no steps or actions are claimed that will alter the operation of the compressor or engine system.  Furthermore, the engine system and compressor are not positively recited in the claims, despite being described in the specification. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional, non-generic structural elements of an engine system, including a compressor or other components, and/or steps that the state quantity estimating device performs to alter structural elements or their operation are not claimed.  Only the state quantity estimating device, which is being interpreted as a generic computer controller, and various abstract ideas, such as calculations, conversions, and organizational steps, are recited in claims 1-5.  Performing calculations on a computer is generally considered to be well-understood and routine, and therefore, not considered to be significantly more than the abstract idea.  MPEP 2106.05(d)(II); Flook, 437 U.S. at 594, 198 USPQ2d at 199.

It is noted that claim 1 states in the preamble that the state quantity estimating device estimates a quantity of air compressed by a generic compressor, and that the compressor has a housing, impeller, diffuser, outlet surface, and scroll.  However, these are not positively recited structural elements because they only describe what the state quantity estimating device is used for, not that they are part of the invention.  Positively reciting these elements as part of the device, or positively reciting other generic engine elements found in the specification, would not generally be sufficient to overcome this rejection under 35 U.S.C. 101.  In this case, reciting control steps that the state quantity estimating device performs to alter the operation of the engine system or compressor would be appropriate to overcome this rejection under 35 U.S.C. 101.  

Claim Interpretation
The following is a statement of the broadest reasonable interpretation of the claims:  Claim 1 is being interpreted as a computing device to be used on an engine with a turbocharger, which performs calculations based on the operation of the compressor of the turbocharger.  The calculations performed are purely functional.  Claims 2-5 are being interpreted as including only further functional limitations that are performed by the computing device.  At this time, no art rejections are being applied to claims 1-5.  This is not an admission that the claims are allowable since the claims stand rejected under 101 and further search and consideration would be necessary based on Applicant's reply to this action.  The examiners interpretation of the claims is subject to further consideration.  Below are general examples and explanations of references that might be used in future rejections.  

Upadhyay et al. (PG Pub 2019/0024574) teaches an engine system with a control system and a compressor (figure 1, elements 14 and 110).  The control systems receives sensor readings from the inlet and outlet of the compressor (paragraph 40, among others) and performs efficiency calculations on the compressor (figure 5, step 510 among others) in order to control various engine actuators (paragraphs 40 and 46, among others).

Suzuki et al. (PG Pub 2009/0007564) teaches an engine system with a turbocharger, compressor, and an ECU (figure 1).  The ECU performs calculations on the input and outputs of the compressor, including the enthalpy and efficiency of the compressor (paragraphs 36 and 46-49), in order to control the variable valve mechanism (abstract; paragraph 52).  

Stebbings (USPN 7,111,449) teaches a gas turbine engine concerned with performing calculations on the compressor inputs and outputs to improve the efficiency of the gas turbine.  Sun et al. (USPN 8,517,664) teaches the details of various components in a turbocharger, including the compressor, and how they can be made more efficient.  

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747        


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747